          Case 19-02027          Doc 21    Filed 02/12/20   Entered 02/12/20 15:21:39          Page 1 of 1

                          United States Bankruptcy Court
                                     District of Connecticut
                                                                                          Filed and Entered
                                                                                              On Docket
                                                                                          February 12, 2020


In re:
         Integrity Graphics, Inc.                                                   Case Number: 17−21513 jjt
                                           Debtor*                                  Chapter: 7

         Bonnie C. Mangan, Trustee
                                          Plaintiff(s)
         v.                                                                         Adversary Proceeding
                                                                                    No.: 19−02027 jjt
         People's United Bank, N.A. et al.
                                         Defendant(s)




                                                 NOTICE OF HEARING


PLEASE TAKE NOTICE that a Hearing will be held at 450 Main Street, 7th Floor Courtroom, Room 715B,
Hartford, CT 06103 on March 12, 2020 at 11:00 AM to consider and act upon the following matter(s):


               Motion to Dismiss Counts I, II, III, IV, VI and VII of the Adversary Proceeding
               Complaint Filed by Scott D. Rosen on behalf of GHP Media Inc., Joseph Lavalla,
               People's United Bank, N.A., Defendants. (Re: Doc #19)




OBJECTION(S) DUE: March 5, 2020 before 4:00 p.m. Untimely objections may not be considered.

TO THE FILING PARTY: If the you or your attorney fail to participate in the above scheduled hearing, the court
may enter an order denying the matter(s) identified above.


Dated: February 12, 2020
                                                                                  For the Court


                                                                                  Pietro Cicolini
                                                                                  Clerk of Court

United States Bankruptcy Court                                              Tel. (860) 240−3675
District of Connecticut                                                     VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                  * Voice Case Information System
Hartford, CT 06103                                                          http://www.ctb.uscourts.gov
                                                                            Form 112
